COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-292-CR


GUILLERMO CASTELLON                                                      APPELLANT

                                            V.

THE STATE OF TEXAS                                                             STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Pursuant to a plea bargain, Appellant Guillermo Castellon pleaded true to a

motion to revoke his probated sentence for driving while intoxicated. See Tex. Penal

Code Ann. § 49.04 (Vernon 2003). The trial court sentenced Appellant on June 18,

2010, to seven years’ confinement. The trial court’s certification of Appellant’s right

of appeal states that this is “a plea-bargained case and the defendant has NO right

of appeal” and that “the defendant has waived the right of appeal.” Appellant filed



      1
          … See Tex. R. App. P. 47.4.
a notice of appeal on July 19, 2010. Concerned that we did not have jurisdiction

over this appeal, we sent a letter to Appellant’s retained counsel requesting a

response by August 2, 2010, showing grounds for continuing the appeal. W e have

not received a response. Accordingly, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 25.2(d), 43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, W ALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 9, 2010




                                         2